               Case:20-01947-jwb          Doc #:307 Filed: 09/14/2020              Page 1 of 10




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN

In re:                                 )                              Chapter 11
                                       )
BARFLY VENTURES, LLC, et al.,1         )                              Case No. 20-01947-jwb
                                       )
                  Debtors.             )                              Jointly Administered
_______________________________________)

     APPLICATION OF GORDON FOOD SERVICE, INC. FOR ALLOWANCE AND
              PAYMENT OF ADMINISTRATIVE PRIORITY CLAIM

         Gordon Food Service, Inc. (“GFS”), by its undersigned counsel, hereby submits the

following Application for Allowance and Payment of Administrative Priority Claim pursuant to

11 U.S.C. § 503(b)(9) (the “Application”). In support of its Application, GFS respectfully states

as follows:

                                              JURISDICTION

         1.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

         2.      The statutory bases for the relief requested herein are sections 105 and 503 of of

Title 11 of the United States Code (the “Bankruptcy Code”).

                                                ARGUMENT

         3.      The Debtors operate a series of restaurant concepts across the Midwest.


1
  The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures, LLC
(8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC Holdings,
LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334);
HopCat-Ann Arbor, LLC (5229); HopCatChicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-Detroit,
LLC (8519); HopCatGR Beltline, LLC (9149); HopCat-Holland, LLC (7132); HopCat-Indianapolis, LLC (d/b/a
HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC (d/b/a HopCat,-KC,
LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-Louisville, LLC
(0252); HopCat-Madison, LLC (9108); HopCatMinneapolis, LLC (8622); HopCat-Port St. Lucie, LLC (0616);
HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC (d/b/a The Waldron Public
House, LLC and McFadden’s Restaurant Saloon) (4255).


CO\6518139.1
               Case:20-01947-jwb         Doc #:307 Filed: 09/14/2020               Page 2 of 10




        4.       On June 3, 2020 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under Chapter 11 of the Bankruptcy Code. The Debtors are currently operating as debtors-

in-possession.

        5.       Before the Petition Date, the Debtors ordered from GFS and GFS shipped to the

Debtors various foodservice goods. Within the 20-day period preceding the Petition Date, the

following Debtors (collectively the “20-Day Debtors”) received goods from GFS (the “20-Day

Goods”) totaling the following amounts:

                Debtor                                                           Amount
                9 Volt, LLC                                                      $3,400.42
                Hopcat-Kalamazoo, LLC                                               $51.56
                Hopcat-GR Beltline, LLC                                           $500.76
                50 Amp Fuse, LLC                                                     $8.54
                GRBC Holdings, LLC                                                  $70.90
                El Brewpub, LLC                                                     $23.54
                Hopcat-Indianapolis, LLC                                            $52.04
                Total                                                            $4,107.76

Pursuant to section 503(b)(9), GFS is entitled to an administrative priority claim against the

estates of each of the 20-Day Debtors listed above in the amounts listed above, for a total

administrative claim against the 20-Day Debtors’ estates of $4,107.76 (the “503(b)(9) Claims”).

        6.       With this Application, GFS seeks an Order from the Court allowing GFS

administrative claims against the 20-Day Debtors’ estates for the value of the 20-Day Goods

delivered to the 20-Day Debtors.2 Summaries of the invoices for the goods received by the 20-

Day Debtors are attached hereto as Exhibit A.3




2
 GFS is requesting allowance and payment of its 503(b)(9) Claims in a single motion filed in the Debtors’ lead
bankruptcy as required by footnote 3 of the Court’s Order Setting Bar Dates for Proofs of Claim (DN 248).
3
  Because the invoices themselves are voluminous, they are not attached to this motion but are available upon
request by the Court, the Debtors and the creditors’ committee and upon reasonable request by any other party-in-
interest.

                                                       2
CO\6518139.1
               Case:20-01947-jwb     Doc #:307 Filed: 09/14/2020         Page 3 of 10




        7.       Section 503(b)(9) of the Bankruptcy Code states “after notice and a hearing, there

shall be allowed administrative expenses” for “the value of any goods received by the debtor

within 20 days before the date of commencement of a case under this title in which the goods

have been sold to the debtor in the ordinary course of such debtor’s business.” 11 U.S.C.

§ 503(b)(9).

        8.       The 20-Day Debtors received the 20-Day Goods within 20 days of the Petition

Date. The 20-Day Goods were sold to the 20-Day Debtors by GFS in the ordinary course of the

Debtors’ business. And GFS has not received payment for the 20-Day Goods. Accordingly,

pursuant to section 503(b)(9), GFS is entitled to administrative claims for the value of the 20-

Day Goods provided to each of the 20-Day Debtors.

        9.       As administrative claims, the 503(b)(9) Claims are entitled to priority in any

distribution from assets of the 20-Day Debtors’ estates. 11 U.S.C. § 507(a)(2). This priority is

secondary only to domestic support claims. 11 U.S.C. § 507(a)(1). The 503(b)(9) Claims must

be paid in full in cash in order for the Court to confirm any plan of reorganization.

11 U.S.C. § 1129(a)(9)(A).

        10.      This Application is made without prejudice to, and GFS reserves, all other rights,

claims, demands, and remedies available to GFS, at law or in equity. In addition, GFS reserves

the right to seek payment of further amounts under section 503(b)(9) if it later discovers

information that additional goods were received by the Debtors within 20 days of the Petition

Date.

        WHEREFORE, having satisfied the requirements of section 503(b)(9), GFS requests

that this Court enter an order: (1) allowing the 503(b)(9) Claims; (2) directing that distributions

on the 503(b)(9) Claims be made at the earliest date and at the same percentage as any other



                                                 3
CO\6518139.1
               Case:20-01947-jwb     Doc #:307 Filed: 09/14/2020        Page 4 of 10




allowed administrative claims of equal priority against the 20-Day Debtors’ estates; and (3) for

such other and further relief as this Court deems just and proper.



                                              Respectfully submitted,

                                              ICE MILLER LLP

                                              /s/ Jason M. Torf
                                              Jason M. Torf
                                              200 W. Madison Street, Suite 3500
                                              Chicago, IL 60606-3417
                                              Telephone: (312) 726-6244
                                              Facsimile: (312) 726-6214
                                              Email: Jason.Torf@icemiller.com

                                                 -and-

                                              John C. Cannizzaro
                                              250 West Street, Suite 700
                                              Columbus, OH 43215
                                              Telephone: (614) 462-1070
                                              Facsimile: (614) 232-6923
                                              Email: John.Cannizzaro@icemiller.com

                                              Counsel for Gordon Food Service, Inc.




                                                 4
CO\6518139.1
               Case:20-01947-jwb          Doc #:307 Filed: 09/14/2020              Page 5 of 10




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN

In re:                                 )                              Chapter 11
                                       )
BARFLY VENTURES, LLC, et al.,1         )                              Case No. 20-01947-jwb
                                       )
                  Debtors.             )                              Jointly Administered
_______________________________________)

    ORDER GRANTING APPLICATION OF GORDON FOOD SERVICE, INC. FOR
     ALLOWANCE AND PAYMENT OF ADMINISTRATIVE PRIORITY CLAIM

         THIS MATTER having come before the Court on the APPLICATION OF GORDON

FOOD SERVICE, INC. FOR ALLOWANCE AND PAYMENT OF ADMINISTRATIVE

PRIORITY CLAIM (the “Application”), for good cause shown, the application is hereby

GRANTED.

         IT IS HEREBY ORDERED that GFS is allowed administrative claims (the “503(b)(9)

Claims”) against the following Debtors’ estates in following amounts:

                Debtor                                                            Amount
                9 Volt, LLC                                                       $3,400.42
                Hopcat-Kalamazoo, LLC                                             $51.56
                Hopcat-GR Beltline, LLC                                           $500.76
                50 Amp Fuse, LLC                                                  $8.54
                GRBC Holdings, LLC                                                $70.90
                El Brewpub, LLC                                                   $23.54
                Hopcat-Indianapolis, LLC                                          $52.04
                Total                                                             $4,107.76




1
  The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures, LLC
(8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC Holdings,
LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334);
HopCat-Ann Arbor, LLC (5229); HopCatChicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-Detroit,
LLC (8519); HopCatGR Beltline, LLC (9149); HopCat-Holland, LLC (7132); HopCat-Indianapolis, LLC (d/b/a
HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC (d/b/a HopCat,-KC,
LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-Louisville, LLC
(0252); HopCat-Madison, LLC (9108); HopCatMinneapolis, LLC (8622); HopCat-Port St. Lucie, LLC (0616);
HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC (d/b/a The Waldron Public
House, LLC and McFadden’s Restaurant Saloon) (4255).


CO\6518139.1
               Case:20-01947-jwb    Doc #:307 Filed: 09/14/2020          Page 6 of 10




The 503(b)(9) Claims shall be paid at the earliest date and at the same percentage as any other

allowed administrative claims of equal priority against the Debtors’ estates.

                                        END OF ORDER




PREPARED BY:

Jason M. Torf
ICE MILLER LLP
200 W. Madison Street, Suite 3500
Chicago, IL 60606-3417
Telephone:    (312) 726-6244
Facsimile:    (312) 726-6214
Email: Jason.Torf@icemiller.com

Counsel for Gordon Food Service, Inc.




CO\6518139.1                                     2
               Case:20-01947-jwb          Doc #:307 Filed: 09/14/2020              Page 7 of 10




                             UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF MICHIGAN

In re:                                 )                              Chapter 11
                                       )
BARFLY VENTURES, LLC, et al.,1         )                              Case No. 20-01947-jwb
                                       )
                  Debtors.             )                              Jointly Administered
_______________________________________)

NOTICE OF APPLICATION OF GORDON FOOD SERVICE, INC. FOR ALLOWANCE
          AND PAYMENT OF ADMINISTRATIVE PRIORITY CLAIM

        Gordon Food Service, Inc., a creditor in the above-captioned case, has filed an
application with the Court for allowance and payment of an administrative expense claims
totaling $4,107.76 (the “Application”).

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       If you do not want the court to grant the Application, or if you want the Court to consider
your views on the Application, within 14 days from the date of this notice, you or your attorney
must:

    1. File with the court a written objection or request for hearing, explaining your position at:

                 INTAKE OFFICE
                 U.S. Bankruptcy Court
                 1 Division Ave., N, Room 200
                 Grand Rapids, MI 49503

         If you mail your objection or request for hearing to the Court for filing, you must mail it
         early enough so the Court will receive it on or before the 14 day period expires. All
         attorneys are required to file pleadings electronically.

    2. Mail a copy to:

1
  The Debtors and the last four digits of their federal employment identification number are: Barfly Ventures, LLC
(8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a Stella’s Lounge) (3684); GRBC Holdings,
LLC (d/b/a Grand Rapids Brewing Company) (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334);
HopCat-Ann Arbor, LLC (5229); HopCatChicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-Detroit,
LLC (8519); HopCatGR Beltline, LLC (9149); HopCat-Holland, LLC (7132); HopCat-Indianapolis, LLC (d/b/a
HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC (8992); HopCat-Kansas City, LLC (d/b/a HopCat,-KC,
LLC and Tikicat) (6242); HopCat-Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-Louisville, LLC
(0252); HopCat-Madison, LLC (9108); HopCatMinneapolis, LLC (8622); HopCat-Port St. Lucie, LLC (0616);
HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC (6994); Luck of the Irish, LLC (d/b/a The Waldron Public
House, LLC and McFadden’s Restaurant Saloon) (4255).


CO\6518139.1
               Case:20-01947-jwb     Doc #:307 Filed: 09/14/2020          Page 8 of 10




                 Jason M. Torf
                 ICE MILLER LLP
                 200 W. Madison Street, Suite 3500
                 Chicago, IL 60606-3417

         If an objection or request for hearing is timely filed, the clerk will schedule a hearing on
the Application and you will be served with a notice of the date, time and location of the hearing.
If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the Application and may enter an order granting that relief.

If you or your attorney do not take these steps, the court may decide that you do not oppose
the relief sought in the Application and may enter an order granting that relief.

Dated: September 14, 2020                     Respectfully submitted,

                                              /s/ Jason M. Torf
                                              Jason M. Torf
                                              John C. Cannizzaro
                                              ICE MILLER LLP
                                              200 W. Madison Street, Suite 3500
                                              Chicago, IL 60606-3417
                                              Telephone: (312) 726-6244
                                              Facsimile: (312) 726-6214
                                              Email:       Jason.Torf@icemiller.com

                                              Counsel for Gordon Food Service Inc.




CO\6518139.1                                      2
               Case:20-01947-jwb    Doc #:307 Filed: 09/14/2020        Page 9 of 10




                                CERTIFICATE OF SERVICE

       I certify that on September 14, 2020, I electronically filed the Application of Gordon
Food Service, Inc. for Allowance and Payment of Administrative Priority Claim, a Proposed
Order granting same, the Notice of same, and this Certificate of Service with the Clerk of the
Court using the ECF system which will send notification of such filing to the following:

       Erika R. Barnes ebarnes@stites.com, cbeatty@stites.com;docketclerk@stites.com
       David E. Bevins ECF-Deb@rhoadesmckee.com, ecf@rhoadesmckee.com
       Michael Aaron Brandess mbrandess@sfgh.com, bkdocket@sfgh.com
       John C. Cannizzaro john.cannizzaro@icemiller.com
       Wesley Jacob Carrillo wcarrillo@enszjester.com
       Shannon L. Deeby sdeeby@clarkhill.com
       Rozanne M. Giunta rgiunta@wnj.com, scardinal@wnj.com;giuntarr81911@notify.bestcase.com
       Ronald E. Gold rgold@fbtlaw.com, awebb@fbtlaw.com;eseverini@fbtlaw.com;
        sbryant@fbtlaw.com
       Stephen B. Grow sgrow@wnj.com, bpowers@wnj.com
       Paul R. Hage phage@jaffelaw.com, tneddermeyer@jaffelaw.com
       Anthony J. Kochis akochis@wolfsonbolton.com, stravis@wolfsonbolton.com
       Michael V. Maggio michael.v.maggio@usdoj.gov
       Michael M. Malinowski ecf@malinowskilaw.com
       Judith Greenstone Miller jmiller@jaffelaw.com, tneddermeyer@jaffelaw.com
       Michael E. Moore moore@millercanfield.com, laitila@millercanfield.com;
        wysocki@millercanfield.com
       Jeff A. Moyer jeff@thebankruptcygrp.com, crissy@thebankruptcygrp.com;
        heather@thebankruptcygrp.com
       Anh P. Nguyen nguyen@slollp.com
       Timothy F. Nixon tnixon@gklaw.com, kboucher@gklaw.com;ekulpinski@gklaw.com
       John T. Piggins ecfpigginsj@millerjohnson.com, 8473902420@filings.docketbird.com;
        Docket@millerjohnson.com
       Steven L. Rayman courtmail@raymanknight.com
       Dean E. Rietberg Dean.E.Rietberg@usdoj.gov
       Howard S. Sher howard@jacobweingarten.com
       Nicholas J. Spigiel nspigiel@kreisenderle.com, dquick@kreisenderle.com
       Patrick E. Sweeney psweeney@rhoadesmckee.com, kjhaisma@rhoadesmckee.com
       Jason M. Torf jason.torf@icemiller.com
       Denise D. Twinney bkfilings@wardroplaw.com
       Elizabeth B. Vandesteeg evandesteeg@sfgh.com, bkdocket@sfgh.com
       Elisabeth M. Von Eitzen evoneitzen@wnj.com, jnikodemski@wnj.com
       Robert F. Wardrop bkfilings@wardroplaw.com, bkrfilings@wardroplaw.com;
        bkwalfilings@wardroplaw.com
       Norman C. Witte ncwitte@wittelaw.com, mmallswede@wittelaw.com
       Scott A. Wolfson swolfson@wolfsonbolton.com, stravis@wolfsonbolton.com

and I hereby certify that on September 14, 2020, I served same on the following parties via first
class mail, postage prepaid:

        Amherst Partners, LLC
        255 Brown St
        Suite 120
        Birmingham, MI 48009


CO\6518139.1                                    3
           Case:20-01947-jwb             Doc #:307 Filed: 09/14/2020      Page 10 of 10




        James Gansman
        Rock Creek Advisors, LLC
        c/o John W. Lucas
        Pachulski Stang Ziehl & Jones LLP
        150 California St 15th Fl
        San Francisco, CA 94111

        Nathan S. Gimpel
        Paul Hastings LLP
        71 South Wacker Drive
        Suite 4500
        Chicago, IL 60606

        John W. Lucas
        Pachulski Stang Ziehl & Jones LLP
        150 California Street, 15th Floor
        San Francisco, CA 94111

        Mastodon Ventures, Inc
        Robert S. Hersch
        918 Congress Avenue, Suite 100
        Austin, TX 78701

        Matthew M. Murphy
        Paul Hastings LLP
        71 S. Wacker Drive, 45th Floor
        Chicago, IL 60606

        Jason H. Rosell
        Pachulski Stang Ziehl & Jones LLP
        150 California Street, 15th Floor
        San Francisco, CA 94111

        Todd M. Schwartz
        Paul Hastings LLP
        1117 S. California Avenue
        Palo Alto, CA 94304



Dated: September 14, 2020                       Respectfully submitted,

                                                /s/ Jason M. Torf
                                                Jason M. Torf
                                                John C. Cannizzaro
                                                ICE MILLER LLP
                                                200 W. Madison Street, Suite 3500
                                                Chicago, IL 60606-3417
                                                Telephone: (312) 726-6244
                                                Facsimile: (312) 726-6214
                                                Email:       Jason.Torf@icemiller.com

                                                Counsel for Gordon Food Service, Inc.


CO\6518139.1                                       4
